  Case 17-26450         Doc 41     Filed 12/13/18 Entered 12/13/18 10:09:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26450
         ANGELITA WHITE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/01/2017.

         2) The plan was confirmed on 11/28/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26450       Doc 41        Filed 12/13/18 Entered 12/13/18 10:09:11                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,750.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,407.81
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $263.36
    Other                                                                   $271.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,942.93

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1ST FAMILY DENTAL                Unsecured         750.00           NA              NA            0.00       0.00
AD ASTRA RECOVERY SERVICE        Unsecured      1,649.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         127.00        675.93          675.93           0.00       0.00
CASH ADVANCE USA                 Unsecured      1,903.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       3,638.40        3,638.40           0.00       0.00
CITY OF HOMETOWN                 Unsecured         200.00        270.00          270.00           0.00       0.00
COMCAST                          Unsecured         775.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         414.00        369.58          369.58           0.00       0.00
CREDIT COLLECTION SERV           Unsecured         775.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         464.00           NA              NA            0.00       0.00
HONOR FINANCE LLC                Unsecured      4,317.00            NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured            NA         205.50          205.50           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         498.00        498.91          498.91           0.00       0.00
LVNV FUNDING                     Unsecured         172.00        188.26          188.26           0.00       0.00
MIDLAND FUNDING                  Unsecured         802.00        801.57          801.57           0.00       0.00
MONROE & MAIN                    Unsecured         153.00        153.05          153.05           0.00       0.00
MONTGOMERY WARD                  Unsecured         200.00        200.30          200.30           0.00       0.00
NATIONAL QUICK CASH              Unsecured      1,300.00            NA              NA            0.00       0.00
NCB MANAGEMENT SERVICES          Unsecured     11,036.00     11,036.09        11,036.09           0.00       0.00
NCC Business Services, Inc.      Unsecured         895.00           NA              NA            0.00       0.00
NORTHWESTERN MEDICAL GROUP       Unsecured         900.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,914.00       1,361.99        1,361.99           0.00       0.00
SOUTHERN AUTO FINANCE CO         Secured              NA           0.00       18,414.97      2,985.89     821.18
SOUTHERN AUTO FINANCE CO         Unsecured            NA            NA              NA            0.00       0.00
SOUTHWESTERN INVESTOR GROUP      Unsecured            NA         934.03          934.03           0.00       0.00
SPRINT NEXTEL                    Unsecured      1,300.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00       1,843.40        1,843.40           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      2,866.00       2,645.33        2,645.33           0.00       0.00
Trident Asset Manageme           Unsecured      1,025.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured         416.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured     50,933.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-26450       Doc 41     Filed 12/13/18 Entered 12/13/18 10:09:11                 Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim       Claim         Claim        Principal        Int.
Name                             Class    Scheduled    Asserted      Allowed         Paid           Paid
VILLAGE OF JUSTICE            Unsecured           NA        750.00        750.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                                $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                      $18,414.97           $2,985.89                 $821.18
      All Other Secured                                 $0.00               $0.00                   $0.00
TOTAL SECURED:                                     $18,414.97           $2,985.89                 $821.18

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                $0.00                 $0.00
       Domestic Support Ongoing                          $0.00                $0.00                 $0.00
       All Other Priority                                $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                          $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                        $25,572.34                 $0.00                 $0.00


Disbursements:

        Expenses of Administration                        $1,942.93
        Disbursements to Creditors                        $3,807.07

TOTAL DISBURSEMENTS :                                                                      $5,750.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26450         Doc 41      Filed 12/13/18 Entered 12/13/18 10:09:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
